Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-2006

Morgan v. Gay
Precedential or Non-Precedential: Precedential

Docket No. 06-8045




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Morgan v. Gay" (2006). 2006 Decisions. Paper 260.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/260


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              THE UNITED STATES COURT OF APPEAL
                    FOR THE THIRD CIRCUIT

                            Case No: 06-8045

                 SARAH MORGAN, on behalf of herself
                    and all others similarly situated


                                     v.

       DENNIS W. GAY; GINA GAY; BASIC RESEARCH, L.L.C.;
             BAN, L.L.C.; KLEIN-BECKER, USA L.L.C.;
COVAXIL LABORATORIES, L.L.C.; CARTER-REED COMPANY, L.L.C.,
 a/k/a THE CARTER-REED COMPANY; A.G. WATERHOUSE, L.L.C.;
         ALPHAGENBO TECH, L.L.C.; BODY FORUM, L.L.C.;
          BODY INNOVENTIONS, L.L.C.; COVARIX, L.L.C.;
        BYDEX MANAGEMENT, L.L.C.; NUTRASPORT, L.L.C;
          SOVAGE DERMALOGIC LABORATORIES, L.L.C.;
        WESTERN HOLDING, L.L.C.; GEORGE EVAN BYBEE;
     DANIEL B. MOWREY, Ph.D; NATHALIE CHEVREAU, Ph.D;
          MITCHELL K. FRIEDLANDER; MICAHEL MEADE,

                                          Petitioners


             On Appeal from the United States District Court
                        for the District of New Jersey
                       District Court No.-06-cv-01371
            District Judge: The Honorable Garrett E. Brown, Jr.



                       Submitted September 7, 2006

        Before: BARRY, SMITH, and NYGAARD, Circuit Judges
                   __________________________

                               ORDER
                   ______________________________

This cause came to be heard on a Petition for Leave to Appeal pursuant to 28
U.S.C. § 1453(c) from the United States District Court for the District of New Jersey and

was submitted on August 16, 2006. On consideration thereof, it is now ORDERED that

Defendants’ Petition for Leave to Appeal under 28 U.S.C. § 1453(c) is granted. All of the

above in accordance with the opinion of this Court.

                                  ATTEST:



                                  /s/ D. Brooks Smith_____________
                                  Circuit Judge

Dated:    October 16, 2006